PER CURIAM
Mother appeals an order modifying the decree of dissolution by eliminating father’s child support obligation. On de novo review, we concur in the trial court’s modification.
Mother also contends that the court erred in awarding attorney fees to father because there was no evidence presented regarding the reasonableness of the amount or any stipulation that the court could determine the amount of fees without such evidence. Father did not respond to this assignment in his brief. We agree that attorney fees should not have been awarded. Wilson and Wilson, 62 Or App 201, 660 P2d 188 (1983).
The award of attorney fees is reversed, affirmed otherwise. No costs to either party.